Case 5:18-cv-01530-ODW-PVC Document 90 Filed 05/14/20 Page 1 of 2 Page ID #:854



   1
   2
   3
   4
   5
   6
   7
   8                              UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ALTON D. STOWERS,                               Case No. EDCV 18-1530- ODW (PVC)
  12                        Plaintiff,
                                                       ORDER ACCEPTING FINDINGS,
  13          v.                                       CONCLUSIONS AND
                                                       RECOMMENDATIONS OF UNITED
  14   DEPUTY MACIAS, et al.,                          STATES MAGISTRATE JUDGE
  15                        Defendants.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Complaint
  18   in the above-captioned matter, Defendants’ Motion for Summary Judgment (“MSJ”),
  19   Plaintiff’s Opposition, all the records and files herein, and the Report and
  20   Recommendation of the United States Magistrate Judge. The time for filing Objections to
  21   the Report and Recommendation has passed and no Objections have been received.
  22   Accordingly, the Court accepts and adopts the findings, conclusions and recommendations
  23   of the Magistrate Judge.
  24
  25          IT IS ORDERED THAT:
  26
  27          1.     Defendants’ evidentiary objections are OVERRULED without prejudice;
  28
Case 5:18-cv-01530-ODW-PVC Document 90 Filed 05/14/20 Page 2 of 2 Page ID #:855



   1          2.     The MSJ is DENIED to the extent that Defendants contend that this action
   2   is barred by the doctrine in Heck v. Humphrey, 512 U.S. 477, 487 (1994);
   3
   4          3.     The MSJ is GRANTED in favor of Deputies Macias and Kennedy in their
   5   individual capacities on Plaintiff’s excessive force claims;
   6
   7          4.     The MSJ is GRANTED in favor of the County of Riverside and Deputies
   8   Macias and Kennedy in their official capacities on Plaintiff’s failure to train claim
   9   pursuant to Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978) ;
  10   and
  11
  12          5.     Judgment shall be entered DISMISSING this action with prejudice.
  13
  14          The Clerk shall serve copies of this Order and the Judgment herein on Plaintiff at
  15   his address of record and on counsel for Defendants.
  16
  17          IT IS SO ORDERED.
  18
  19   DATED: May 14, 2020
  20
                                                      OTIS D. WRIGHT, II
  21                                                  UNITED STATES DISTRICT JUDGE
  22
  23
  24
  25
  26
  27
  28

                                                     2
